Per Curiam. Petitioner, Cassandra Green, by her attorney, William P. Mills, has filed a motion for rule on the clerk. Her attorney admits that the record was tendered late due to an error on his part.  We find such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981); In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). A copy of this opinion will be forwarded to the Committee on Professional Conduct. In Re: Belated Appeals in Criminal Cases, 265 Ark. 964.